QBfficeof tip ~ttornep Qhnerat
                                    &ate of QCexae
DAN MORALES                            August 12,1992
 ATTORNEY
      GENERhL
     Mr. John Pouland                     Opinion No. DM-151
     Executive Director
     General Services Commission          Re: Whether pursuant to section 2.061(d) of
     P. 0. Box 13047                      the General Services Act, article 601b,
     Austin, Texas 78711-3047             V.T.C.S., a person who is a member of a firm
                                          which employs persons who are required to
                                          register as lobbyists under chapter 305 of the
                                          Government Code may serve as a commis-
                                          sioner of the General Services Commission,
                                          and related questions (RQ-343)

     Dear Mr. Pouland:

            You have requested an opinion from this office concerning the application of
     the conflict-of-interest section of the General Services Act, V.T.C.S. article 6Olb,
     section 2.061(d). This section reads:

           A person may not be a member of the commission or act as the
           general counsel to the commission if the person is required to register
           as a lobbyist under Chapter 305, Government Code, because of the
           person’s activities for compensation on behalf of a profession related
           to the operation of the commission or a business entity that contracts
           with the state.

     Your primary concern is whether, under this section, a person who is a member of a
     firm may serve as a commissioner of the General Services Commission when the
     firm employs persons who are required to register as lobbyists under chapter 305 of
     the Government Code. You also ask us to comment on your interpretation of the
     scope of section 2.061(d).

            We conclude that a person who is a member of a firm may serve as a
     commissioner of the General Services Commission even if that firm has other
     employees who are required to register as lobbyists under chapter 305. The
     ordinary meaning of the language used in section 2.061(d) dictates this conclusion.
     As a general rule, the words in a statute should be given their ordinary meaning


                                           p. 790
Mr. John Pouland - Page 2                (m-151)




unless the statute is ambiguous, the words are used as terms of art, or the statute
gives definitions for the words. Eg., Gov’t Code 0 312.002(a) (providing that the
words of the civil statutes shag be given their ordinary meaning unless they are used
as terms of art); Gril v. ServiceMotors. Inc. 660 S.W.2d 814,815 (Tex. 1983) (stating
that if the words of a statute are clear and unambiguous, the statute should be given
its common, everyday meaning). The language in section 2.061(d) refers to “the
person” required to register only, not to anyone else. Thus, the language indicates
that only the person who is actually required to register as a lobbyist is ineligible to
beacomrmssl ’ ‘oner of the General Services Commission.

        The language used in section 2.061(d) also indicates that its scope is
somewhat broader than your interpretation. You suggest that section 2.061(d)
applies only to individuals who lobby on behalf of 1) entities that contract with tbe
state through the General Services Commission or 2) professions related to the
operation of the General Services Commission. We agree that section 2.061(d)
applies to these two categories of individuals. However, in our opinion the section
also applies to lobbyists who work on behalf of any business that contracts with the
state, regardless of whether the business contracts through the General Services
Commission. The section explicitly refers to lobbyists who work *on behalf of. . . a
business entity that contracts with the state.” This language does not restrict the
application of the section to lobbyists who work on behalf of entities that contract
with the state through the General Services Commission. In contrast, the language
of other conflict-of-interest provisions encompasses only one or two of these three
categories. For example, section 5.05(c) of the Alcoholic Beverage Code states that
a member of the Alcoholic Beverage Commission cannot also be a person who is
required to register as a lobbyist because of his or her work “on behalf of a
profession related to the operation of the commission.“t This section demonstrates
that if the legislature had wanted to limit the application of section 2.061(d) to
lobbyists whose work is somehow related to the General Services Commission, it
would have done so explicitly. In light of the ordinary meaning of the words in the
section, we camrot conclude that the legislature intended section 2.061(d) to apply
only to lobbyists who work on behalf of entities that contract with the state through
the General Servicies Commission or professions related to the operation of the
General Servicies Commission.




                                         p. 791
Mr. John Pouland - Page 3              ce-151)




                                   SUMMARY
              Sectfon 2.061(d) of the General Services Act, article 6Olb,
         V.T.C.S., does not prohibit a person from serving as a
         commissioner of the General Services Commission when that
         person is a member of a Srrn with other employees who are
         required to register as lobbyists under chapter 305 of the
         Government Code. Only the person actually required to
         register as a lobbyist is ineligible to serve as a commissioner of
         the General Services Commission under section 2.061(d).
         However, the application of the section is not restricted to
         lobbyists required to register because of their activities on behalf
         of professions related to the operation of the General Services
         Commission or on behalf of business entities that contract with
         the state through the General Services Commission. A lobbyist
         also cannot serve as a commissioner of the General Setices
         Commission if he or she works on behalf of a business that
         contracts with the state in erry manner, regardless of whether the
         business contracts through the General Services Commissior~




                                                  DAN      MORALES
                                                  Attorney General of Texas

WILL PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

RENEAHlcK!3
Special Assistant Attorney General

MADELEJNE B. JOHNSON
Chair, Opinion Committee

Prepared by Margaret A Roll
Assistant Attorney General




                                       p. 792